DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending in the application. 
Amendments to claims 1, 3 and 8, filed on 3/7/2022, have been entered in the above-identified application.


Information Disclosure Statement
The information disclosure statement filed 3/7/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the non-patent literature document “Application of Preformed Adhesives in Car Body” includes a Vol. 12 and date December 20, 1015.  The document does not show that it was published as Vol. 12 or a date of December 20, 2015.  It lists a date of December 2015 with no volume number.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).



WITHDRAWN REJECTIONS
The 35 U.S.C. §102/103 rejection of claims 1, 2, 4, 6-9, 11 and 12 over Saitou et al. (US Patent Application No. 2015/0099112), made of record in the office action mailed 12/7/2021, page 3, paragraph 6 has been withdrawn due to Applicant’s amendment in the response filed 3/7/2022.


REJECTIONS

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claims 1-4, 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over  Saitou et al. (US Patent Application No. 2015/0099112).  
Regarding claim 1, Saitou et al. teach a foam sheet (page 1, paragraph [0001], page 11, paragraph [0136]) comprising a foam layer (page 1, paragraph [0001], page 11, paragraph [0135]) and a pressure sensitive adhesive layer arranged on at least one side of the foam layer (page 11, paragraph [0135]), wherein the foam layer has a thickness preferably 0.05 to 5.0 mm, more preferably 0.06 to 3.0 mm, further preferably 0.07 to 1.5 mm, further more preferably 0.08 to 1.0 mm (page 3, paragraph [0045]) and the thickness of the pressure sensitive adhesive layer is preferably 2 to 100 µm, more preferably 10 to 100 µm (page 12, paragraph [0139]) which reads on Applicant’s claimed ratio of a thickness of the foam layer to a thickness of the pressure sensitive adhesive layer thickness is in a range of 1.5 to 10 (page 3, paragraph [0045], page 12, paragraph [0139]).
Saitou et al. are silent on wherein the foam sheet has a dielectric constant increase amount Q-P at 10% compression of 0.2 (F/m) or more, where P (F/m) represents a dielectric constant of the foam sheet immediately after the foam sheet has been left at rest under conditions of a temperature of 23°C and humidity of 50% for 2 hours, and Q (F/m) represents a dielectric constant of the foam sheet at a time when the foam sheet is compress by 10% immediately after being left at rest under the conditions of a temperature of 23°C and a humidity of 50% for 2 hours.  However, the conditions of the dielectric constant at 10% compression under specific conditions are considered to be satisfied similarly to the invention of the present application.
Regarding claim 2, Saitou et al. teach a foam sheet (page 1, paragraph [0001], page 11, paragraph [0136]) comprising a foam layer (page 1, paragraph [0001], page 11, paragraph [0135]) and a pressure sensitive adhesive layer arranged on at least one side of the foam layer (page 11, paragraph [0135]), wherein the resin foam has a thickness preferably 0.05 to 5.0 mm, more preferably 0.06 to 3.0 mm, further preferably 0.07 to 1.5 mm, further more preferably 0.08 to 1.0 mm (page 3, paragraph [0045]) and the thickness of the pressure sensitive adhesive layer is preferably 2 to 100 µm, more preferably 10 to 100 µm (page 12, paragraph [0139]) which reads on Applicant’s claimed ratio of a thickness of the foam layer to a thickness of the pressure sensitive adhesive layer thickness is in a range of 1.5 to 10 (page 3, paragraph [0045], page 12, paragraph [0139]).
Saitou et al. are silent on wherein the foam sheet has a dielectric constant increase amount R-P at 50% compression at 0.3 (F/m) or more, where R (F/m) represents a dielectric constant of the foam sheet at a time when the foam sheet is compressed by 50% immediately after being left at rest under the conditions of a temperature of 23°C and a humidity of 50% for 2 hours.  However, the conditions of the dielectric constant at 50% compression under specific conditions are considered to be satisfied similarly to the invention of the present application.
Regarding claim 3, Saitou et al. teach wherein the thickness of the foam layer is preferably 0.05 to 5.0 mm (=50 µm to 5000 µm), more preferably 0.06 to 3.0 mm, further preferably 0.07 to 1.5 mm, further more preferably 0.08 to 1.0 mm (= 80 µm to 1000 µm) which reads on Applicant’s claimed range of 30 µm to 1,000 µm (page 3, paragraph [0045]). 
Regarding claim 4, Saitou et al. teach wherein the foam layer has an average cell diameter of 10 to 150 µm which reads on Applicant’s claimed range of 10 µm to 200 µm (page 1, paragraph [0014], page 2, paragraph [0033]).
Regarding claim 6, Saitou et al. teach wherein the foam layer has a closed cell ratio of not more than 40% which reads on Applicant’s claimed range of from 0% to 80% (page 2, paragraph [0032]).
Regarding claim 7, Saitou et al. teach wherein the foam layer is formed from a resin composition containing at least one kind selected from an acrylic polymer, a urethane based polymer, an olefin based polymer, an ester-based polymer, and a rubber (page 3, paragraphs [0046]-[0049]).
Regarding claim 8, Saitou et al. teach wherein the thickness of the pressure sensitive adhesive layer is preferably 2 to 100 µm, more preferably 10 to 100 µm which reads on Applicant’s claimed range of 5 µm to 300 µm (page 12, paragraph [0139]).
Regarding claim 9, Saitou et al. teach wherein a pressure sensitive adhesive forming the pressure sensitive adhesive layer is at least one kind selected from an acrylic pressure sensitive adhesive, a silicone based pressure sensitive adhesive, and rubber based pressure sensitive adhesive (page 11, paragraph [0138]).
Regarding claim 10, Saitou et al. teach wherein the foam layer has a thickness preferably 0.05 to 5.0 mm (=50 µm to 5000 µm), more preferably 0.06 to 3.0 mm, further preferably 0.07 to 1.5 mm, further more preferably 0.08 to 1.0 mm (= 80 µm to 1000 µm)  (page 3, paragraph [0045]) and the thickness of the pressure sensitive adhesive layer is preferably 2 to 100 µm, more preferably 10 to 100 µm (page 12, paragraph [0139]) which reads on Applicant’s claimed foam sheet has a thickness of from 35 µm to 1,300 µm.
Regarding claim 11, Saitou et al. teach a foam sheet (page 1, paragraph [0001], page 11, paragraph [0136]) comprising a foam layer (page 1, paragraph [0001], page 11, paragraph [0135]) and a pressure sensitive adhesive layer arranged on at least one side of the foam layer (page 11, paragraph [0135]), wherein the foam layer has a thickness preferably 0.05 to 5.0 mm, more preferably 0.06 to 3.0 mm, further preferably 0.07 to 1.5 mm, further more preferably 0.08 to 1.0 mm (page 3, paragraph [0045]) and the thickness of the pressure sensitive adhesive layer is preferably 2 to 100 µm, more preferably 10 to 100 µm (page 12, paragraph [0139]), wherein the foam sheet has a repulsive force at 50% compression of 0.1 to 4.0 N/cm2 (page 1, paragraph [0017]).
Saitou et al. are silent on wherein the foam sheet has a repulsive force at 50% compression of from 0.1 N/cm2 to 20.0 N/cm2, the repulsive force at 50% compression being measured as a repulsive force (N/cm2) in conformity with a method of measuring a compression hardness described in JIS K 6767:1999 by dividing a stress (N) at a time when a sheet-shaped test piece cut out from the foam sheet so as to measure 30 mm wide by 30 mm long is compressed in a thickness direction thereof at a compression speed of 10 mm/min until a compression ratio of 50% is achieved, by an area of the test piece (9 cm2) to convert the stress into a value per unit area (1 cm2).  However, the conditions of the repulsive force at 50% compression under specific conditions are considered to be satisfied similarly to the invention of the present application.
Regarding claim 12, Saitou et al. teach a foam sheet (page 1, paragraph [0001], page 11, paragraph [0136]) comprising a foam layer (page 1, paragraph [0001], page 11, paragraph [0135]) and a pressure sensitive adhesive layer arranged on at least one side of the foam layer (page 11, paragraph [0135]), wherein the foam layer has a thickness preferably 0.05 to 5.0 mm, more preferably 0.06 to 3.0 mm, further preferably 0.07 to 1.5 mm, further more preferably 0.08 to 1.0 mm (page 3, paragraph [0045]) and the thickness of the pressure sensitive adhesive layer is preferably 2 to 100 µm, more preferably 10 to 100 µm (page 12, paragraph [0139]).
The limitation “wherein the foam sheet is used for an electrostatic capacitance sensor" is deemed to be a statement with regard to intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP 2111.02.  The foam sheet of Saitou et al. is capable of being used for an electrostatic capacitance sensor in that it contains the same constituents and displays the same characteristics as claimed by Applicant.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Saitou et al. (US Patent Application No. 2015/0099112) in view of Eckhardt et al. (US Patent Application No. 2015/0307751).
Saitou et al. are relied upon as disclosed above.
Regarding claim 5, Saitou et al. fail to teach wherein the foam layer has a porosity of from 20% to 80%.  However, Eckhardt et al. teach a foam sheet comprising a foam layer (page 1, paragraph [0013]) and a pressure sensitive adhesive layer arrange on at least one side of the foam layer (page 1, paragraph [0013]), wherein the foam layer comprises voids in an amount of at least 5% by volume, typically from 10 to 55% by volume which reads on Applicant’s claimed porosity of from 20% to 80% (page 10, paragraph [0119]). 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the porosity of Saitou et al. to that of Eckhardt et al. in order to provide a polymeric foam layer easily identified by those skilled in the art (Eckhardt et al., page 10, paragraph [0119]).


Response to Arguments
Applicant's arguments filed 3/7/2022 with respect to claims 1-12 of record have been carefully considered but are deemed unpersuasive.
Applicant argues that Saitou neither teaches nor suggests “a ratio of a thickness of the foam layer to a thickness of the pressure sensitive adhesive layer thickness is in a range of 1.5 to 10,” as recited in claim 1.  The Examiner respectfully disagrees.  Saitou teaches wherein the foam layer has a thickness preferably 0.05 to 5.0 mm, more preferably 0.06 to 3.0 mm, further preferably 0.07 to 1.5 mm, further more preferably 0.08 to 1.0 mm (page 3, paragraph [0045]) and the thickness of the pressure sensitive adhesive layer is preferably 2 to 100 µm, more preferably 10 to 100 µm (page 12, paragraph [0139]).  The thicknesses of the foam layer and pressure sensitive adhesive layer reads on Applicant’s claimed ratio of a thickness of the foam layer to a thickness of the pressure sensitive adhesive layer thickness is in a range of 1.5 to 10 (page 3, paragraph [0045], page 12, paragraph [0139]).
As a non-limiting example to aid the Examiner in better understanding the differences between claim 1 and Saitou, Applicants direct the Examiner to paragraphs [0203] and [0259] of the originally filed specification.  It is the Examiner’s position that Applicant’s arguments are not commensurate in scope with the claims.  Applicant is pointing to the specification, not the claimed invention.
Applicants provide Experimental Results in Table 1 that demonstrate a ratio of foam layer/pressure-sensitive adhesive layer thickness in the claimed ratio range achieves unexpected results.  For example, Table 1 provides Examples demonstrating that a foam layer/pressure-sensitive adhesive layer thickness ratio in the claimed range increases the dielectric constant at 10% compression.  It is the Examiner’s position that The Experimental Results in Table 1 does not show unexpected results.  Saitou teaches the claimed ratio of a thickness of the foam layer to a thickness of the pressure sensitive adhesive layer thickness is in a range of 1.5 to 10 (page 3, paragraph [0045], page 12, paragraph [0139]).  The Experimental results do not should that Saitou would not achieve the same dielectric constant as claimed.
Applicant argues that the claimed ratio would not have been obvious in view of Saitou or arrived at by routine experimentation.  The claimed ratio range, as shown in Table 1, achieves unexpected results of increasing the dielectric constant by 0.2 F/m or more at 10% compression, which is an indicia of unobviousness.  It is the Examiner’s position that Table 1 does not show unexpected results.  Further, Saitou teaches the claimed ratio.  Saitou teaches wherein the foam layer has a thickness preferably 0.05 to 5.0 mm, more preferably 0.06 to 3.0 mm, further preferably 0.07 to 1.5 mm, further more preferably 0.08 to 1.0 mm (page 3, paragraph [0045]) and the thickness of the pressure sensitive adhesive layer is preferably 2 to 100 µm, more preferably 10 to 100 µm (page 12, paragraph [0139]).  The thicknesses of the foam layer and pressure sensitive adhesive layer reads on Applicant’s claimed ratio of a thickness of the foam layer to a thickness of the pressure sensitive adhesive layer thickness is in a range of 1.5 to 10 (page 3, paragraph [0045], page 12, paragraph [0139]).  
Applicant argues that in view of the broad thickness ranges discussed in Saitou with no recognition of what effect a ratio of the thicknesses may have on the dielectric constant of the foam sheet in Saitou, one of ordinary skill would not have predictably modified Saitou by way of routine experimentation in an attempt to achieve the claimed foam sheet.  It is the Examiner’s position that Saitou teaches wherein the foam layer has a thickness preferably 0.05 to 5.0 mm, more preferably 0.06 to 3.0 mm, further preferably 0.07 to 1.5 mm, further more preferably 0.08 to 1.0 mm (page 3, paragraph [0045]) and the thickness of the pressure sensitive adhesive layer is preferably 2 to 100 µm, more preferably 10 to 100 µm (page 12, paragraph [0139]).  The thicknesses of Saitou are not broad because they provide preferred ranges, which are more specific.  Also, the ranges of Saitou read on Applicant’s claimed ratio of a thickness of the foam layer to a thickness of the pressure sensitive adhesive layer thickness is in a range of 1.5 to 10 (page 3, paragraph [0045], page 12, paragraph [0139]).  



Conclusion
  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        5/9/2022